Per Curiam.
The appeal in this case was taken by Plahn, administrator of Jeanne M. J. Givernaud, from a final decree dismissing the complainant’s bill. The decree was made on the 8th day of January, 1913, and the appeal was taken on the 6th day of July, 1914, nearly á year and six months later.
Eor the reasons stated in our opinion in disposing of the appeal taken by the defendants from an order of the chancellor extending the time of the complainants for filing their appeal from January 8th, 1914, to July 8th of that year, the present appeal must be dismissed.
*202For affirmance—None.
For reversal—The Chibe-Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Minturn, Iyalisci-i, Black, Vredenburgh, White, Teri-iune, I-Ieppeni-ieimer, Williams, Taylor-—15.